Citation Nr: 1014720	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  03-35 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1979 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2004.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

By way of background, the Veteran's claim was remanded by the 
Board for further procedural development in December 2004, 
and the Board subsequently denied the Veteran's claim, as 
reflected in a decision issued in February 2008.  Pursuant to 
an Order issued by the Court of Appeals for Veterans Claims 
in December 2008, the Board's February 2008 decision was 
vacated, and in August 2009, the Board remanded the Veteran's 
claim for further development pursuant to the Court's Order.  
The requested development has been completed, and the 
Veteran's claim was readjudicated.  However, because the 
benefit sought remains denied, the claim has been returned to 
the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran's service treatment records document that the 
Veteran experienced a "head-first" fall in August 1979, and 
the Veteran reports experiencing a similar fall and related 
neck injury in December 1981 or January 1982, shortly before 
his discharge from service.

2.  The Veteran reports continuously experiencing neck pain 
since his in-service fall.

3.  The Veteran has been diagnosed with osteoarthritis of the 
cervical spine, and radiological studies suggest his 
disability may be attributable to a previous trauma.

4.  A private medical opinion affirmatively relates the 
Veteran's current cervical spine disorder to his in-service 
injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for cervical spine 
osteoarthritis have been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the instant case, the Board is granting 
service connection for a cervical spine disorder; thus, the 
Board is granting the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further considered.

II.  Service Connection

The Veteran contends that he developed his current cervical 
spine disorder as the result of an in-service fall, thereby 
entitling him to service connection for his current 
disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

While the Veteran's service treatment records do not 
specifically reference a neck disability or neck complaints, 
they do document that the Veteran had a "head-first" fall 
in August 1979 while running during his morning physical 
training exercises.  The corresponding treatment records note 
that the Veteran was treated for resulting abrasions of his 
left elbow, left knee, and right hand.  The Veteran also 
reports that in 1981, shortly before his discharge from 
service, he slipped and fell on some ice while helping an 
intoxicated fellow-soldier back to their barracks.  The 
Veteran reports injuring his neck at this time and 
continually experiencing neck pain thereafter.  The Veteran 
declined a separation physical examination, and thus there is 
no evidence reflecting a clinical assessment of the Veteran's 
cervical spine at his separation from service.

The Veteran also reports receiving chiropractic treatment for 
his neck pain since 1985; however, due to the transient 
nature and various locales of his post-service employment, he 
reports being unable to identify his various chiropractic 
treatment providers.

The first post-service neck treatment of record is reflected 
in a December 2000 private radiological report, which was 
interpreted to reveal a large osteophyte on the 
anterior/inferior aspect of C5, and an impression of 
osteophytic ridging of C5 was noted.  The Veteran reported 
neck pain and related numbness of his extremities in 
September 2002, and the Veteran reported his 1981 fall and 
related neck injury at this time, as well.  Based on 
subsequent VA radiological studies, the Veteran was diagnosed 
with multi-level foraminal stenosis and spondylosis, with one 
radiological report "raising the question of previous 
trauma."

The Veteran's subsequent VA treatment records, Social 
Security Administration (SSA) records, and Board hearing 
testimony continue to reflect the Veteran's report of 
injuring his neck in service in 1981 and contain no reports 
of other neck injuries or possible etiologies for the 
Veteran's cervical spine disorder.

A June 2009 letter submitted by a private physician contains 
that physician's medical opinion that the Veteran's 
currently-diagnosed cervical spine disorder is attributable 
to service.  The physician noted her review of the Veteran's 
service and VA treatment records, including the Veteran's 
documented forward fall while running in August 1979, the 
Veteran's reported 1981 fall while helping an intoxicated 
fellow soldier back to their barracks, his reported neck pain 
shortly after his discharge from service, and current 
diagnosis of osteoarthritis of the cervical spine.  The 
physician subsequently opined that the Veteran experienced at 
least one fall in service that caused trauma to his cervical 
spine, as falling forward as the Veteran did usually causes 
hyperextension of the cervical spine resulting in either a 
fracture, disc irritation, and/or muscle injury.  The 
physician subsequently noted that a cervical x-ray in 2002 
revealed an old cervical fracture and a 2002 MRI revealed 
disc herniations.  (The physician referenced a September 2002 
cervical spine x-rays showing an anterior spondylophyte at 
C5-6 which is incompletely fused with the C5 vertebral body 
and an October 2002 MRI showing multi-level disc herniations 
and neuroforaminal narrowing.)  The physician further stated 
that it is unusual for a person in their 20's, 30's, or 40's 
to develop degenerative osteoarthritis without some 
antecedent injury or repeated trauma predisposing them to the 
condition, and that this fact, combined with the radiologic 
evidence of a cervical fracture renders it more likely than 
not that the Veteran's current cervical disability is related 
to his in-service fall.

The Veteran was also afforded a VA spinal examination in 
November 2009, and the examiner noted his review of the 
Veteran's claims file and consideration of the Veteran's 
reported 1981 in-service fall.  After examining the Veteran 
and x-rays of his cervical spine, the examiner diagnosed the 
Veteran with osteoarthritis of the cervical spine.  However, 
the examiner opined that the Veteran's cervical spine 
disorder was less likely than not related to service, noting 
the absence of any neck complaints in service, any documented 
neck injury in conjunction with his 1979 headfirst fall, or 
any evidence of a cervical spinal injury until approximately 
20 years after service.  Accordingly, given the lack of 
documented treatment in service or for many years thereafter, 
the examiner concluded that the Veteran's cervical disability 
was most likely related to "wear and tear" or a post-
service trauma.

When reviewing the evidence of record, the Board notes that 
the Veteran is competent to report experiencing a neck injury 
in service and experiencing neck pain since service.  See 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person 
is competent to report experiences where no specialized 
training or knowledge is required).  Furthermore, the Board 
finds the Veteran's reports to be competent as his report of 
experiencing an in-service fall and related neck injury has 
remained consistent, including his accounts of the etiology 
of his cervical disability in VA and SSA reports of record.  
See c.f. Cromer v. Nicholson, 19 Vet. App. 215 (2005) 
(finding a history, provided by a veteran, that had varied 
over time was not credible); see also Buchanan v. Nicholson, 
7 Vet. App. 498, 511 (1998), aff'd per curium, 78 F. 3d 604 
(Fed. Cir. 1996) (lack of contemporaneous medical evidence 
does not necessarily render lay evidence not credible).

Moreover, after reviewing the two medical opinions of record, 
the Board finds that they have equal probative value, as both 
were rendered after considering the relevant medical evidence 
of record, including the Veteran's documented and 
undocumented in-service falls.  While the VA examiner opined 
that the remoteness of the Veteran's in-service injury and 
lack of documented treatment since service rendered it less 
likely than not that the Veteran's current cervical disorder 
is related to service, the private physician opined that the 
evidence of an in-service fall and old cervical fracture 
discovered in 2002 rendered it more likely than not that the 
Veteran's current cervical disability was related to service.  
Both the VA examiner and private physician seem to attribute 
the Veteran's current cervical disability to a prior trauma, 
with the private physician noting that an individual of the 
Veteran's age would not develop a cervical disability absent 
a prior trauma and the VA examiner stating that the Veteran's 
cervical disability could be related to a prior trauma.  
However, the only documented potential neck injury of record, 
the Veteran's 1979 head-first fall, is reflected in the 
Veteran's service treatment records, and the Veteran has not 
reported any post-service injury that could account for his 
current cervical osteoarthritis.  Thus, the Board concludes 
that the medical evidence of record is at least in relative 
equipoise.  Therefore, resolving all reasonable doubt in 
favor of the Veteran, the Veteran's appeal is granted.


ORDER

Service connection for cervical spine osteoarthritis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


